Citation Nr: 9926293	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  94-33 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Propriety of the creation of an overpayment of VA 
compensation benefits, effective May 1, 1992, due to the 
removal of a dependent spouse, to include the question of 
whether the overpayment, or any part thereof, was due to sole 
administrative error.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to February 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  


FINDINGS OF FACT

1.  The veteran has been in receipt of disability 
compensation since 1989 and vocational rehabilitation 
benefits since 1990.  

2.  The benefits awarded included additional benefits for a 
dependent spouse.  

3.  The veteran's divorce was final in April 1992.  

4.  As evidenced by the record, VA did not have notice of a 
change in the veteran's marital status until December 1994.  


CONCLUSION OF LAW

The decision to remove the additional compensation for a 
spouse, effective May 1, 1992, and create an overpayment in 
the veteran's account was correct.  Thus, the preponderance 
of the evidence is against the veteran's claim.  38 U.S.C.A. 
§§ 5107, 5112 (West 1991); 38 C.F.R. § 3.501 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Much of the following information was provided in the Board's 
February 1997 remand determination and is repeated here for 
clarity.  

Preliminary review of the record reflects that the appellant 
filed his initial application for VA compensation benefits in 
March 1989.  During the pendency of this claim, the appellant 
provided the RO with certification of his May 1986 marriage.  
The appellant was thereafter granted entitlement to service 
connection for various disabilities by a November 1989 rating 
decision.  In a December 1989 notification letter, the 
appellant was advised that this award included additional 
benefits for a dependent spouse, and the need to notify the 
RO of any changes in his dependency status.

By letter, dated in September 1990, the appellant was 
notified of his award of vocational rehabilitation 
subsistence allowance.  It was noted that the award amount 
was based upon various factors, to include an allowance for a 
dependent spouse.  The appellant was again advised concerning 
his responsibility to inform the RO of any changes in 
information relied upon in the determination of this award.

In February 1991, the appellant's VA compensation award was 
amended to include benefits for additional disability.

In July 1991, the appellant submitted a Social Security 
Number Solicitation, VA Form 21-0595d, listing his spouse as 
his dependent.



In November 1992 correspondence, the appellant was notified 
of a legislative adjustment to his compensation award; this 
adjustment resulted in an increase in benefits.  The record 
further discloses that by letter, dated in February 1993, the 
appellant's vocational rehabilitation subsistence allowance 
was adjusted, resulting in increased monthly benefits.  In 
each instance, it was noted that the appellant was 
responsible for advising the RO of any changes in information 
upon which the award was based. 

In July 1994, the appellant relocated, and jurisdiction of 
this case was transferred from the RO located in 
Philadelphia, Pennsylvania to the RO located in Seattle, 
Washington.
 
The appellant testified during a November 1994 hearing in 
conjunction with an unrelated claim.  During the course of 
this hearing, testimony was elicited regarding the 
appellant's marital status.  In that context, the appellant 
testified that he was no longer married.  In a December 1994 
statement, the service representative reported that the 
appellant had earlier advised the vocational rehabilitation 
office in Philadelphia, Pennsylvania of his (March 1991) 
divorce.  The representative further noted that an adjustment 
to the appellant's benefits had been made at that time.  The 
RO, by letter dated in December 1994, requested the appellant 
to provide information concerning the reported divorce.  A 
subsequent statement from the service representative was 
received in December 1994.  In that statement, it was noted 
that the date previously reported for the appellant's divorce 
was incorrect, and that the divorce was finalized in June 
1992.  It was also indicated that the appellant had notified 
the VA, through the vocational rehabilitation office, of the 
termination of his marriage.  In January 1995, a copy of the 
appellant's divorce decree was submitted to the RO.  The 
divorce decree indicates that the appellant and his spouse 
were divorced in April 1992.



The appellant's compensation award was amended in February 
1995 due to the loss of a dependent spouse.  It was noted 
that this adjustment resulted in an overpayment of benefits.  
The appellant was subsequently advised of the amount of the 
overpayment in correspondence dated later that month.  

The appellant filed a notice of disagreement with the 
creation of an overpayment of compensation.  In that regard, 
it was the appellant's contention that he had notified the VA 
of his changed marital status.  He maintained that such 
notification resulted in a reduction of his benefits.   The 
appellant asserted that the overpayment was the result of VA 
error, rather than his failure to inform VA of his divorce.

The record indicates that the RO subsequently reviewed the 
appellant's Counseling, Evaluation, and Rehabilitation 
folder, which showed that the appellant received benefits 
with additional amounts provided for a dependent spouse from 
August 1990 to July 1994.  It was noted that this file 
further indicated that the appellant had "extensive contact 
with the Vocational Rehabilitation Division," but was silent 
for any notification of the appellant's divorce.  The RO made 
a further finding that the appellant had been reminded on 
several occasions concerning the requirement he timely report 
any changes involving his dependency status.   The Board then 
pointed out that the vocational rehabilitation folder had not 
been associated with the claims folder for purposes of 
appellate review.

In February 1997, the Board remanded the case for additional 
development to include a request to the veteran for a 
detailed statement concerning this notification to the 
vocational rehabilitation office of his divorce.  The 
statement was to include information regarding the 
approximate date of notification, to the month and year, and 
names(s) of any staff personnel to whom this information was 
provided.  

Following receipt of the statement, the RO was to inquire of 
the reported veteran center whether there was a Report of 
Contact, VA Form 119, maintained on file at 


this facility, which documented the reported notification.  
The veteran's vocational and rehabilitation file was to be 
associated with the claims folder.  

Review of the record shows that a letter was sent to the 
veteran on July 3, 1997, in which it was requested that he 
provide a detailed statement concerning his notification of 
his divorce to the vocational rehabilitation office.  No 
response by the veteran is of record.  

The veteran's vocational and rehabilitation folder was 
obtained and included in the claims file.  Review of that 
file reflects that it contains several letters of 
correspondence to the veteran regarding notice of awards and 
amendments to awards.  These notices, dated before and after 
the divorce, indicate that his award included allowance for a 
spouse.  There is no notice or indication of report by him of 
a change in his dependency in the folder.  

The Philadelphia, Pennsylvania, RO was contacted by telephone 
on June 2, 1999, as indicated by VA Form 119.  The vocational 
rehabilitation office was asked whether they had a report of 
telephone contact from about the time of the divorce that 
would not have been placed in either the claims folder or the 
vocational rehabilitation folder.  They indicated that they 
would not have kept any such notice separate from the 
folders.  

Analysis

Initially, in view of the evidence of record, including the 
veteran's evidentiary assertions that must be presumed to be 
true for purposes of determining whether his claim is well 
grounded, the Board finds that this claim is plausible and 
thus, well grounded within the meaning of 38 C.F.R. § 5107 
(1998); King v. Brown, 5 Vet. App. 19 (1993).  The Board also 
finds that all relevant evidence has been obtained and that 
the duty to assist the claimant is satisfied.  



Under 38 U.S.C.A. § 5112 and 38 C.F.R. § 3.501, the effective 
date of a reduction of an award of compensation by reason of 
divorce shall be the last day of the month in which such 
divorce occurs.  Accordingly, the veteran wife was properly 
removed as a dependent from May 1, 1992, based on the April 
1992 divorce.  

The record reflects that the veteran received numerous award 
letters regarding his disability and vocational 
rehabilitation benefits over the years, and each of these 
correspondence letters indicates that he was to notify the RO 
immediately if his marital status changed in order to avoid 
an overpayment of benefits.  While the Board is sympathetic 
to the veteran's assertions that he filed the necessary 
divorce papers with the vocational rehabilitation office at 
the time of his divorce, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that there is a presumption 
of regularity "in the administrative process in the absence 
of evidence to the contrary."  See Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  The record lacks evidence to 
corroborate the veteran's assertion that he advised the VA 
office of his divorce.  The veteran's allegation alone does 
not constitute clear evidence to the contrary.  See Warfield 
v. Gober, 10 Vet. App. 483 (1997).  In Warfield, the Court 
held that the absence of a notice from the claims folder did 
not serve as the type of clear evidence needed to rebut the 
presumption of regularity.  Warfield, at 485-486.  The Board 
must point out that the veteran was granted an additional 
opportunity to identify the specific circumstances under 
which the alleged notification was provided to VA, however, 
he declined to provide the requested information.  The Board 
further finds that the RO's actions to develop evidence to 
support or refute the veteran's assertion as to whether he 
provided notice to VA of the change in marital status have 
been thorough and commendable.  

While the veteran's arguments have been reviewed and found to 
be relevant, his assertions are not supported by any evidence 
that would establish or even imply that he provided notice to 
VA of the change in his marital status.  The record also 
shows beyond dispute that he was duly advised of the 
importance of providing such notification.  Thus, there is no 
basis to support the conclusion that the overpayment stemmed 
from administrative error by VA.  Once these facts are 
established, this particular appeal turns on the narrow 
statutory and regulatory rules, previously discussed, for 
cessation of payment for veterans' dependents subsequent to 
divorce.  Application of these regulatory rules does not 
result in a favorable decision regarding this claim.  There 
is a clear preponderance of the credible evidence against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
for application.


ORDER


The decision to remove the additional compensation for a 
spouse, effective May 1, 1992, and create an overpayment in 
the veteran's account was proper, and the veteran's claim is 
denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

